Order entered October 14, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01074-CV
                                      No. 05-16-01075-CV
                                      No. 05-16-01076-CV
                                      No. 05-16-01077-CV

                          IN RE: LARRY B. JOHNSON, Relator

                Original Proceeding from the Criminal District Court No. 1
                                  Dallas County, Texas
                   Trial Court Cause Nos. F-08-11151-H, F-08-11221-H,
                             F-09-00661-H, and F-09-00662-H

                                          ORDER
       Based on the Court’s opinion of this date, we DENY AS MOOT relator’s September 9,

2016 petition for writ of mandamus.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE